Motion Granted, Appeal Reinstated, and Order filed October 20, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00371-CR

                                     ____________

                          JOSEPH RODRIGUEZ, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 232nd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1235083


                                        ORDER

       Appellant is represented by appointed counsel, Winston E. Cochrane, Jr. On
August 22, 2011, time to file appellant’s brief expired without a brief being filed, and no
motion for extension of time was filed. See Tex. R. App. P. 38.6(a). Counsel and the
trial court were notified on August 25, 2011, that no brief had been received. No response
from appellant was received. Accordingly, on September 15, 2011, this court abated the
appeal and directed the trial court to conduct a hearing to determine why appellant’s brief
had not been filed.
       On October 12, 2011, appellant’s counsel filed a motion for extension of time to file
appellant’s brief.   The motion contains a reasonable explanation for the delay.
Accordingly, we order the appeal REINSTATED, withdraw the order requiring a hearing
and supplementation of the record, and grant an extension of time to file appellant’s brief
until November 21, 2011. No further extensions will be granted absent exceptional
circumstances.


                                      PER CURIAM




                                             2